ON MOTION EOR REHEARING.
Gilbert, J.
In the motion for rehearing movants contend that in the special concurrence of Mr. Justice Bell and the writer hereof, the material fact, as shown by the record, that the bequest to the wife was to “be paid out of the net income” from the property of -the testator was overlooked. Movants say this error is patent when it is noticed that “the will expressly provides that the monthly payments to be made to the testator’s widow shall be paid out of the net income of the rest and residue of the estate, and thus it will be impossible that the net estate be encroached upon by paying annuities to the wife.” Item 7 of the will is as follows: “I direct that the provision thus made for my wife shall be in lieu of year’s *260support, dower, or a child’s portion of my estate, and shall be received by her in lieu thereof.” In Tinsley v. Maddox, 176 Ga. a similar case, in which the will contained a provision for an annuity in lieu of dower, year’s support, etc., this court held: “The annuity of $150 a month to the wife, having been accepted by her under the provision of the will in lieu of dower and twelve months support, was in the nature of a purchase, and would not abate because of the insufficiency of the net income to pay same, but is a charge against the whole property of the estate.” According to that ruling, the corpus of the estate, as well as the net income, was bound for the payment of the annuity to the wife, and until her death it could not be ascertained what part, if any, of the corpus remained. For these reasons the special concurrence is adhered to.